—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), *573rendered March 20, 1986, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A defendant is entitled to a charge on a lesser included offense if a reasonable view of the evidence would support a finding that the defendant committed the lesser offense and not the greater (People v Green, 56 NY2d 427; People v Ivisic, 95 AD2d 307). The trial court correctly found that the conflicting versions of the facts adduced at trial supported either a finding of an accidental stabbing or of an intentional stabbing resulting in the death of the victim, but that no evidence of recklessness existed which would support a charge of manslaughter in the second degree as a lesser included offense to murder in the second degree.
The sentence imposed was not excessive and should remain undisturbed. Mangano, J. P., Brown, Lawrence and Sullivan, JJ., concur.